FILED
                               FOR PUBLICATION                               APR 25 2013

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                          FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50249

              Plaintiff - Appellee,              D.C. No. 5:09-cr-00024-VAP-1

    v.
                                                 ORDER
RUFINO IGNACIO VALDES-VEGA,

              Defendant - Appellant.




KOZINSKI, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.